On the trial the defendant's counsel insisted that according to the rate of fees in the fee bill published by the Secretary, the clerk is entitled for every order foreign to a cause in court to 2 shillings; and for every guardian bond 6 shillings, although in the act from whence the extract is taken he is entitled for every guardian bond, including all services thereon, to 6 shillings only. The latter words were omitted by the Secretary out of the rate of fees published by him, and as the clerk might have been misled by the rates published by public authority it cannot be said he took the excess corruptly. Also, it was proven in this case he was advised by an old practitioner that he might demand 8 (407) shillings, before which advice he only took 6. This proves him to have been mistaken in the fee allowed by law, and it shows the innocence of the mistake; and if the jury cannot say from the evidence they hear that he did it extorsively, or with a corrupt or oppressive motive, they cannot pronounce him guilty. *Page 321 
As to the rate of fees published by authority, and collected from different acts of the Legislature, that was for the benefit of the people at large, that any one might know at once, by inspecting the rates, when an officer demands more than was his legal fee. It was not intended to change the law; every officer is bound to know what the law is upon the subject of fees to be taken by himself. He cannot excuse himself from taking more than the legal fee by saying he was misled by the rates published, or by the advice of an attorney, nor by any other excuse he can make. If such or the like excuses were admitted, it would hardly ever be possible to convict an officer of extortion; he might always contrive to ground his conduct upon misapprehension or improper advice.
The jury found him guilty. Afterwards his counsel moved in arrest of judgment, and assigned several reasons, the principal of which were that the day on which the offense is said to have been committed is stated in figures; secondly, that the receipt of the 8 shillings is not laid to have been committed extorsively; thirdly, that it is not stated in the indictment what was the legal fee.